IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

NATHAN WILKINS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5556

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 20, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

Nathan Wilkins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied on the merits.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.